           Case 2:19-cv-00691-JFC Document 4 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

ALANA MARIE SOUZA a/k/a ALANA
CAMPOS, BROOKE JOHNSON a/k/a                          Case No. 2:19-cv-00691-JFC
BROOKE TAYLOR, CIELO JEAN GIBSON
a/k/a CJ GIBSON, CLAUDIA SAMPEDRO,
EVA PEPAJ, JAIME EDMONDSON-                          MOTION FOR EXTENSION OF TIME
LONGORIA a/k/a JAIME LONGORIA,                           TO COMPLETE SERVICE
JAMILLETTE GAXIOLA, LAURIE YOUNG
a/k/a LAURIE ROMEO, LUCY PINDER, and                  ELECTRONICALLY FILED
MASHA LUND a/k/a MALU LUND,

                            Plaintiffs,

              - against -

CONTROVERSY, LLC and MARK
LATORRE,

                            Defendants.

       Plaintiffs ALANA MARIE SOUZA a/k/a ALANA CAMPOS, BROOKE JOHNSON a/k/

a BROOKE TAYLOR, CIELO JEAN GIBSON a/k/a CJ GIBSON, CLAUDIA SAMPEDRO,

EVA PEPAJ, JAIME EDMONDSON-LONGORIA a/k/a JAIME LONGORIA, JAMILLETTE

GAXIOLA, LAURIE YOUNG a/k/a LAURIE ROMEO, LUCY PINDER, and MASHA LUND

a/k/a MALU LUND (collectively, “Plaintiffs”), by and through their undersigned counsel, as and

for their Complaint (“Complaint”) against defendants CONTROVERSY, LLC d/b/a CLUB

CONTROVERSY and MARK LATORRE (collectively “Defendants”) respectfully allege as

follows:

       1. Shortly after filing the instant lawsuit complaints and waiver of service packets were

mailed to the primary place of business of the Defendants. The business location where the

packets were sent is known to be in operation.

       2. Those service packets were delivered and have not been returned to counsel.



                                                 1
          Case 2:19-cv-00691-JFC Document 4 Filed 09/13/19 Page 2 of 3



       3. The Defendants have not responded despite receiving copies of service documents and

complaints.

       4. After discussing with the front office clerk Plaintiff now seeks an additional 60 days to

effectuate service of summons by way of personal service of sealed summons.

       WHEREFORE, Plaintiff respectfully requests an additional 60 days to complete service

on the Defendants.




                                                2
Case 2:19-cv-00691-JFC Document 4 Filed 09/13/19 Page 3 of 3




                                 9/13/19



                                 Respectfully submitted,

                                 s/Louis J. Kroeck
                                 Attorney for Plaintiff

                                 Louis J. Kroeck
                                 PA ID No. 210045
                                 Lou@Ljk-law.com

                                 12th Floor, Park Building
                                 355 Fifth Avenue
                                 Pittsburgh, PA 15222
                                  412-712-7605


                                 and


                                 _/s John Golaszewski__________________
                                 John V. Golaszewski
                                 The Casas Law Firm, PC
                                 1740 Broadway, 15th Floor
                                 New York, New York
                                 T: 646-872-3178
                                 F: 855.220.9626
                                 john@casaslawfirm.com
                                 *Pro Hac Vice Application Forthcoming




                             3
